Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least one die platform has an outer base which is selectively shiftable via adjustment of the mechanism, whereby shifting of the outer base in one direction and an opposing direction relative to the at least one die platform result in opposing adjustments in vertical position of the at least one die platform; as recited in claim 6” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
proper antecedent basis should be provided in the specification for the teaching the at least one die platform has an outer base as recited in claim 6. No new matter should be entered into the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, in line 3 the phrase “providing a die shoe assembly” render the claim indefinite because it is unclear if “providing a die shoe assembly” is the same as or different from “a die shoe assembly” that recited in the preamble of the same claim 22.
As best understood and for the purpose of the Examination, the Examiner interpreted “providing a die shoe assembly” is the same as “a die shoe assembly” that recited in the preamble of the same claim 22.
Claim 23 is rejected because it depends from claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6,14-18 and 21-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kimura (US20120279369A1)
Regarding claim 1, Kimura discloses a die shoe assembly (abstract), the assembly comprising: 
a guide plate (figs.2 and 13: (47)) (paragraphs 0063-0069), 
a base (figs.2 and 13: (13)), and 
one or more die platforms (figs.2 and 13: (51) and (53)); 
the guide plate (figs.2 and 13: (47)) defining a plurality of apertures (fig.2: (47a) and (47b)) therein and the base defining a plurality of recesses (fig.2: (13a) and (13b)) therein, 
the guide plate (figs.2 and 13: (47)) adjoined atop the base (figs.2 and 13: (13)) with the apertures (fig.2: (47a) and (47b)) and recesses (fig.2: (13a) and (13b)) being aligned and sized to receive a corresponding plurality of the die platforms (figs.2 and 13: (51) and (53)), 
the die platforms (figs.2 and 13: (51) and (53)) adjustably (fig.2: lifter (27)) coupled within corresponding of the recesses (fig.2: (13a) and (13b)) and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate (paragraphs 0070-0077); 
wherein the die platforms (figs.2 and 13: (51) and (53)) are sized to support dies (figs.2 and 13: (D1) and ((D2)) received within corresponding of the apertures (paragraph 0069), 
at least one of the die platforms being selectively adjustable via use of a mechanism (fig.2: lifter (27)), 
the mechanism configured to adjust the at least one die platform via a single action (fig.2: each one turn of the thread (63a) relative to the thread (65a) of the lifter (27) is corresponding to a single action), 
whereby the single action results in a corresponding adjustment in vertical position of the at least one die platform (figs.2 and 13: (51) and (53)) relative to the base (figs.2 and 13: (13)) and the guide plate (figs.2 and 13: (47)) as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform (paragraphs 0070-0077 and figs.2-5).  

Regarding claim 2, Kimura discloses wherein the guide plate figs.2 and 13: (47)) defines two apertures (fig.2: (47a) and (47b)) and the base (figs.2 and 13: (13)) defines two recesses (fig.2: (13a) and (13b)), 
the two apertures respectively paired and aligning with the two recesses for receiving a corresponding two die platforms (figs.2 and 13: (51) and (53)).  

Regarding claim 3, Kimura discloses wherein the two apertures (fig.2: (47a) and (47b)), the two recesses (fig.2: (13a) and (13b)), and the two die platforms (figs.2 and 13: (51) and (53)) are in an inner and outer configuration relative to mounting type of the die shoe assembly.  

Regarding claim 6, Kimura discloses wherein the at least one die platform (figs.2 and 13: (51) and (53)) has an outer base (fig.2: (67)) which is selectively shiftable via adjustment of the mechanism, 
whereby shifting of the outer base in one direction and an opposing direction relative to the at least one die platform result in opposing adjustments in vertical position of the at least one die platform (paragraphs 0073-0079). 


Regarding claim 14, Kimura discloses wherein the mechanism (fig.2: lifter (27)) is a feedthrough fastener (fig.2: (69)) integrated within the die shoe assembly, the mechanism being indirectly linked with the at least one die platform (figs.2 and 13: (51) and (53)) for adjustment thereof (paragraphs 0070-0077).  

Regarding claim 15, Kimura discloses wherein the fastener is indirectly linked with the at least one die platform via a gear assembly (fig.2: gears (69a)), 
the gear assembly having interconnected gears (fig.2: gears (69a)), a first gear operably linked to the fastener and a second gear operably linked to the at least one die platform. (paragraph 0075 and fig.2: gears (69a))

Regarding claim 16, Kimura discloses wherein the fastener is indirectly linked with the at least one die platform via a belt (fig.2: (71)).  

Regarding claim 17, Kimura discloses wherein the single action is a twisting of the fastener (paragraph 0075 and fig.2: driving ring (69) to rotate together with the lift ram (65) that having thread (65a); each one turn of the thread (63a) relative to the thread (65a) of the lifter (27) is corresponding to a single action), 
with the corresponding adjustment by the at least one die platform (figs.2 and 13: (51) and (53)) being a rotation within a corresponding at least one of the recesses (fig.2: (13a) and (13b)), wherein each complete rotation of the fastener represents a quantifiable iteration (fig.2: each one turn of the thread (63a) relative to the thread (65a) of the lifter (27) is corresponding to quantifiable iteration) of adjustment in vertical position of the at least one die platform (figs.2 and 13: (51) and (53)) relative to the base (figs.2 and 13: (13)) and the guide plate (figs.2 and 13: (47)) (paragraphs 0070-0077 and figs.2-5).  

Regarding claim 18, Kimura discloses a die shoe assembly (abstract), the assembly comprising: 
a guide plate (figs.2 and 13: (47)) (paragraphs 0063-0069), 
a base (figs.2 and 13: (13)), and 
one or more die platforms (figs.2 and 13: (51) and (53)); 
the guide plate (figs.2 and 13: (47)) defining a plurality of apertures (fig.2: (47a) and (47b)) therein and the base defining a plurality of recesses (fig.2: (13a) and (13b)) therein, 
the guide plate (figs.2 and 13: (47)) adjoined atop the base (figs.2 and 13: (13)) with the apertures (fig.2: (47a) and (47b)) and recesses (fig.2: (13a) and (13b)) being aligned and sized to receive a corresponding plurality of the die platforms (figs.2 and 13: (51) and (53)), 
the die platforms (figs.2 and 13: (51) and (53)) adjustably (fig.2: lifter (27)) coupled within corresponding of the recesses (fig.2: (13a) and (13b)) and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate (paragraphs 0070-0077); 
wherein the die platforms (figs.2 and 13: (51) and (53)) are sized to support dies (figs.2 and 13: (D1) and ((D2)) received within corresponding of the apertures (paragraph 0069), 
at least one of the die platforms being selectively adjustable via use of a mechanism (fig.2: lifter (27)), 

wherein a defined extent of adjustment of the mechanism represents a quantifiable iteration of adjustment in vertical position (fig.2: each one turn of the thread (63a) relative to the thread (65a) of the lifter (27) is corresponding to quantifiable iteration) of the at least one die platform (figs.2 and 13: (51) and (53)) relative to the base (figs.2 and 13: (13)) and the guide plate (figs.2 and 13: (47)) as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform.  

Regarding claim 21, Kimura discloses wherein the mechanism is a feedthrough fastener (fig.2: the thread (63a) and the thread (65a) of the lifter (27)) integrated within the die shoe assembly, the mechanism being indirectly linked with the at least one die platform for adjustment thereof (figs.2 and 13: (51) and (53)).  

Regarding claim 22, Kimura discloses a method of adjusting vertical position (paragraphs 0070-0077 and fig.2: lifter (27)) of a die (figs.2 and 13: (D1) and ((D2)) used in a die shoe assembly (paragraphs 0063-0069),
the method comprising steps of: 
providing a die shoe assembly comprising a guide plate (figs.2 and 13: (47)), 
a base (figs.2 and 13: (13)), and 
one or more die platforms (figs.2 and 13: (51) and (53)); 
the guide plate (figs.2 and 13: (47)) defining a plurality of apertures (fig.2: (47a) and (47b)) therein and the base defining a plurality of recesses (fig.2: (13a) and (13b)) therein, 
the guide plate (figs.2 and 13: (47)) adjoined atop the base (figs.2 and 13: (13)) with the apertures (fig.2: (47a) and (47b)) and recesses (fig.2: (13a) and (13b)) being aligned and sized to receive a corresponding plurality of the die platforms (figs.2 and 13: (51) and (53)), 
 the die platforms (figs.2 and 13: (51) and (53)) adjustably (fig.2: lifter (27)) coupled within corresponding of the recesses (fig.2: (13a) and (13b)) and sized to support dies (figs.2 and 13: (D1) and ((D2)) received within corresponding of the apertures (fig.2: (47a) and (47b)); 

selectively adjusting a mechanism (fig.2: lifter (27)) engaged to at least one of the die platforms (figs.2 and 13: (51) and (53)) to correspondingly adjust the at least one die platform to a warranted vertical position relative to the base (figs.2 and 13: (13)) and the guide plate (figs.2 and 13: (47)).  

Regarding claim 23, Kimura discloses wherein the mechanism (fig.2: lifter (27)) is adjusted to a defined extent of adjustment which represents a quantifiable iteration of adjustment in vertical position (fig.2: each one turn of the thread (63a) relative to the thread (65a) of the lifter (27) is corresponding to quantifiable iteration) of the at least one die platform (figs.2 and 13: (51) and (53)) relative to the base (figs.2 and 13: (13)) and the guide plate (figs.2 and 13: (47)) as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform (paragraphs 0070-0077).

Claim 1, 18 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kato (JP2000218326A attached NPL, English Machine translation).
Regarding claim 1, Kato discloses a die shoe assembly (paragraphs 183-187), the assembly comprising: 
a guide plate (figs.1-2: (47)) (paragraphs 194-214), 
a base (figs.1-2: (13)), and 
one or more die platforms (figs.1-2: the pipe (53A) and the pipe (53B)); 
 the guide plate (figs.1-2: (47)) defining a plurality of apertures (figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)) therein and the base defining a plurality of recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) therein, 
the guide plate (figs.1-2: (47)) adjoined atop the base (figs.1-2: (13)) with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms (figs.1-2: both of the apertures of the element (47) and the recess of the element (13) are aliened to receive the pipes (53A) and (53B)), 
the die platforms (figs.1-2: the pipes (53A) and (53B)) adjustably (figs.1-2: lifting means (27)) coupled within corresponding of the recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) and selectively adjustable to differing vertical positions as warranted relative to the base (figs.1-2: (13)) and the guide plate (figs.1-2: (47)); 
wherein the die platforms (figs.1-2: the pipe (53A) and the pipe (53B)) are sized to support dies (figs.1-2: (D1) and ((D2)) received within corresponding of the apertures (figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)), 
at least one of the die platforms (figs.1-2: the pipe (53A) and the pipe (53B)) being selectively adjustable via use of a mechanism (figs.1-2: lifter (27)), 
the mechanism configured to adjust the at least one die platform (figs.1-2: the pipe (53A) and the pipe (53B)) via a single action (figs.1-2: the lifting cylinder (49A) for moving the pipe (53A) from the position of fig.1 to predetermined position of fig.2; the changing from the first position to the second position is corresponding to single action), 
whereby the single action results in a corresponding adjustment in vertical position of the at least one die platform (figs.1-2: the pipe (53A) and the pipe (53B)) relative to the base (figs.1-2: (13)) and the guide plate (figs.1-2: (47)) as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform (paragraphs 194-214 and figs.1-2).  

Regarding claim 18, Kato discloses a die shoe assembly (paragraphs 183-187), the assembly comprising: 
a guide plate (figs.1-2: (47)) (paragraphs 194-214), 
a base (figs.1-2: (13)), and 
one or more die platforms (figs.1-2: the pipe (53A) and the pipe (53B)); 
 the guide plate (figs.1-2: (47)) defining a plurality of apertures (figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)) therein and the base defining a plurality of recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) therein, 
the guide plate (figs.1-2: (47)) adjoined atop the base (figs.1-2: (13)) with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms (figs.1-2: both of the apertures of the element (47) and the recess of the element (13) are aliened to receive the pipes (53A) and (53B)), 
the die platforms (figs.1-2: the pipes (53A) and (53B)) adjustably (figs.1-2: lifting means (27)) coupled within corresponding of the recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) and selectively adjustable to differing vertical positions as warranted relative to the base (figs.1-2: (13)) and the guide plate (figs.1-2: (47)); 
wherein the die platforms (figs.1-2: the pipe (53A) and the pipe (53B)) are sized to support dies (figs.1-2: (D1) and ((D2)) received within corresponding of the apertures (figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)), 
at least one of the die platforms (figs.1-2: the pipe (53A) and the pipe (53B)) being selectively adjustable via use of a mechanism (figs.1-2: lifter (27)), 
wherein a defined extent of adjustment of the mechanism represents a quantifiable iteration of adjustment in vertical position (figs.1-2: the lifting cylinder (49A) for moving the pipe (53A) from the position of fig.1 to predetermined position of fig.2; the changing from the first position to the second position is corresponding to quantifiable iteration) of the at least one die platform (figs.1-2: the pipe (53A) and the pipe (53B)) relative to the base (figs.1-2: (13)) and the guide plate (figs.1-2: (47)) as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform (paragraphs 194-214 and figs.1-2).  

Regarding claim 22, Kato discloses a method of adjusting vertical position (figs.1-2: lifter (27)) of a die (figs.1-2: (D1) and ((D2)) used in a die shoe assembly (paragraphs 194-214),
the method comprising steps of: 
providing a die shoe assembly comprising a guide plate (figs.1-2: (47)), 
a base (figs.1-2: (13)), and 
one or more die platforms (figs.1-2: the pipe (53A) and the pipe (53B));
the guide plate (figs.1-2: (47)) defining a plurality of apertures ((figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)) therein and the base defining a plurality of recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) therein, 
the guide plate (figs.1-2: (47)) adjoined atop the base (figs.1-2: (13)) with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms (figs.1-2: both of the apertures of the element (47) and the recess of the element (13) are aliened to receive the pipes (53A) and (53B)), 
 the die platforms (figs.1-2: the pipes (53A) and (53B)) adjustably (figs.1-2: lifting means (27)) coupled within corresponding of the recesses (figs.1-2: the recess of the element (13) that receive the pipes (53A) and (53B)) and sized to support dies (figs.1-2: (D1) and ((D2)) received within corresponding of the apertures (figs.1-2: the apertures of the element (47) that receive the pipes (53A) and (53B)); 

selectively adjusting a mechanism (fig.2: lifter (27)) engaged to at least one of the die platforms ((figs.1-2: the pipe (53A) and the pipe (53B)) to correspondingly adjust the at least one die platform to a warranted vertical position relative to the base (figs.1-2: (13)) and the guide plate (figs.1-2: (47)) (paragraphs 194-214 and figs.1-2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US3685380A) in view of Wilson (US5131303A).
Regarding claim 1, Daniels discloses a die shoe assembly (abstract), the assembly comprising: 
a guide plate (see fig.2 below)), 
a base (fig.2 (22)), and 
the guide plate (see fig.2 below) defining a plurality of apertures (see fig.2 below: the apertures of the guide plate that receive the dies (25)) therein and the base (fig.2 (22)) defining a plurality of recesses (figs.1-2: the recess of the element (22) that receive the dies (25)) therein; 
the guide plate (see fig.2 below) adjoined atop (fig.2 (22)) the base with the apertures and recesses being with the apertures and recesses being aligned and sized.

Daniels does not disclose one or more die platforms; the guide plate adjoined atop the base with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms, the die platforms adjustably coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate; wherein the die platforms are sized to support dies received within corresponding of the apertures, at least one of the die platforms being selectively adjustable via use of a mechanism, the mechanism configured to adjust the at least one die platform via a single action , whereby the single action results in a corresponding adjustment in vertical position of the at least one die platform relative to the base and the guide plate as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform.  




    PNG
    media_image1.png
    555
    1010
    media_image1.png
    Greyscale













Wilson teaches turret assembly, comprising:
a guide plate (figs.1-3: (40)), 
a base (figs.1-3 (10)), and 
a platform (figs.1-3: (20)); 
 the guide plate (figs.1-3: (40)) defining an aperture (figs.1-3: ((50)) therein and the base (figs.1-32 (10)) defining a recess (figs.1-3: the recess of the element (10) that receive the threaded end (24) of the element (20)) therein, 
the guide plate (figs.1-3: (40)) adjoined atop the base (figs.1-3 (10)) with the apertures and recesses being aligned and sized to receive a corresponding of the platform (figs.1-3: the bore (50) of the element (40) and the recess of the element (10) are aligned and sized to receive the element (20)), 
the platform (figs.1-3: (20)) adjustably (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)) coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate (col.4 lines 33-48); 
wherein the platform (figs.1-3: (20)) is sized to support tool (figs.1-3: (22)) received within corresponding of the aperture (figs.1-3: ((50)), 
the platform (figs.1-3: (20)) being selectively adjustable via use of a mechanism (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)), 
the mechanism configured to adjust the platform via a single action (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a single action), 
whereby the single action results in a corresponding adjustment in vertical position of the platform relative to the base and the guide plate as well as a corresponding adjustment in vertical position of the tool when supported by the platform (col.5 line 51-col.6 line 13).  
Both of the prior arts of Daniels and Wilson are related to a turret assembly;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate and the base of the assembly of Daniels by the configuration of the platform with guide plate and base as taught by Wilson in order to allow the user to adjust the length of the tool as needed simply by counting the number of clicks (Wilson: col.5 line 51-col.6 line 13) ; thereby having one or more die platforms; the guide plate  adjoined atop the base with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms, the die platforms adjustably coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate; wherein the die platforms are sized to support dies received within corresponding of the apertures, at least one of the die platforms being selectively adjustable via use of a mechanism, the mechanism configured to adjust the at least one die platform via a single action , whereby the single action results in a corresponding adjustment in vertical position of the at least one die platform relative to the base and the guide plate as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Wilson teaches wherein the platform (figs.1-3: (20)) has an outer threading (figs.1-3: (24)) adapted to mate with an inner threading (figs.1-3: (14)) defining a corresponding at the recesses of the base (figs.1-3: (10)), the platform when adjusted being correspondingly raised or lowered within the inner threading (col.5 lines 5-22).  
Therefore, the modification of Daniels in view of Wilson teaches wherein the at least one die platform has an outer threading adapted to mate with an inner threading defining a corresponding at least one of the recesses of the base, the at least one die platform when adjusted being correspondingly raised or lowered within the inner threading

Regarding claim 5, Wilson teaches wherein the single action is a twisting of the mechanism, with the corresponding adjustment by the platform being a rotation within the inner threading (figs.1-3: (14)) (col.5 lines 5-22) (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)).  
Therefore, the modification of Daniels in view of Wilson teaches wherein the single action is a twisting of the mechanism, with the corresponding adjustment by the at least one die platform being a rotation within the inner threading.  

 
Regarding claim 7, Wilson teaches wherein the mechanism is a handheld tool (figs.1-3: manually rotating the element (10) with respect the element (20)) that is independent from the assembly (col.2 lines 10-13: the turret press), the mechanism being directly engageable with the platform for adjustment thereof (col.5 lines 5-22) (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)).
Therefore, the modification of Daniels in view of Wilson teaches wherein the mechanism is a handheld tool that is independent from the die shoe assembly, the mechanism being directly engageable with the at least one die platform for adjustment thereof.  

Regarding claim 8, Wilson teaches wherein the platform (figs.1-3: (20)) is defined with a central cavity (figs.1-3: the cavity at element (14)) within which an end of the tool (figs.1-3: the top threaded (24)) is engageable for adjustment of the platform. 
Therefore, the modification of Daniels in view of Wilson teaches wherein the at least one die platform is defined with a central cavity within which an end of the tool is engageable for adjustment of the at least one die platform. 
 
Regarding claim 9, Wilson teaches wherein the central cavity (figs.1-3: the cavity at element (14)) is defined with one or more notches (figs1-3: the notches of the thread (14)) to mate with a corresponding one or more fins (figs.1-3: the fins of the threaded (14)) protruding from the engaging end of the tool (figs.1-3: the top threaded (24)).
Therefore, the modification of Daniels in view of Wilson teaches wherein the central cavity is defined with one or more notches to mate with a corresponding one or more fins protruding from the engaging end of the tool.  

Regarding claim 10, Wilson teaches wherein the platform (figs.1-3: (20)) is defined with a plurality of indentations (figs.4-5: (32)) about an outer periphery thereof, and 
further comprising a plurality of plungers (fig.4-5: (39)) protruding into the recesses of the base (figs.1-3: the recess of the element (10) that receive the threaded end (24) of the element (20)) and extending into a corresponding plurality of the indentations (figs.4-5: (32)) for maintaining the at least one die platform in each of the differing vertical positions as warranted (col.5 lines 5-37).  

Therefore, the modification of Daniels in view of Wilson teaches wherein the at least one die platform is defined with a plurality of indentations about an outer periphery thereof, and further comprising a plurality of plungers protruding into a corresponding at least one of the recesses of the base and extending into a corresponding plurality of the indentations for maintaining the at least one die platform in each of the differing vertical positions as warranted.  

Regarding claim 11, Wilson teaches wherein the single action is a twisting of the tool (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a single action), with the corresponding adjustment by the platform being a rotation within the recess (figs.1-3: the recess of the element (10) that receive the threaded end (24) of the element (20)) and the plurality of plungers (fig.4-5: (39)) moving between the indentations (figs.4-5: (32)), 
wherein each shift of the plungers (fig.4-5: (39)) from one of the indentations (figs.4-5: (32)) to a neighboring of the indentations represents a quantifiable iteration of adjustment in vertical position of the at least one die platform relative to the base and the guide plate (col.5 line 51-col.6 line 13:The motion of the clip entering a detent produces a "click" sound which alerts the user that the clip has entered a detent; the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a single action).  

 Therefore, the modification of Daniels in view of Wilson teaches wherein the single action is a twisting of the tool (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a single action), with the corresponding adjustment by the platform being a rotation within the recess and the plurality of plungers moving between the indentations, wherein each shift of the plungers from one of the indentations to a neighboring of the indentations represents a quantifiable iteration of adjustment in vertical position of the at least one die platform relative to the base and the guide plate.  

Regarding claim 12, Wilson teaches wherein the quantifiable iteration of adjustment is signaled via a clicking sound, from contact with and subsequent passing over a raised portion between the neighboring indentations (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a single action).  

Regarding claim 13, Wilson teaches wherein the quantifiable iteration of adjustment is signaled via force opposing the twisting of the tool, from contact with and subsequent passing over a raised portion between the neighboring indentations (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20); inherent, any user can sense the force opposing the twisting of the tool).  

Regarding claim 18, Daniels discloses a die shoe assembly (abstract), the assembly comprising: 
a guide plate (see fig.2 above)), 
a base (fig.2 (22)), and 
the guide plate (see fig.2 above) defining a plurality of apertures (see fig.2 above: the apertures of the guide plate that receive the dies (25)) therein and the base (fig.2 (22)) defining a plurality of recesses (figs.1-2: the recess of the element (22) that receive the dies (25)) therein;
the guide plate (see fig.2 above) adjoined atop (fig.2 (22)) the base with the apertures and recesses being with the apertures and recesses being aligned and sized.

 Daniels does not disclose one or more die platforms; the guide plate adjoined atop the base with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms, the die platforms adjustably coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate; wherein the die platforms are sized to support dies received within corresponding of the apertures, at least one of the die platforms being selectively adjustable via use of a mechanism, wherein a defined extent of adjustment of the mechanism represents a quantifiable iteration of adjustment in vertical position of the at least one die platform relative to the base and the guide plate as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform.  

Wilson teaches turret assembly, comprising:
a guide plate (figs.1-3: (40)), 
a base (figs.1-3 (10)), and 
a platform (figs.1-3: (20)); 
 the guide plate (figs.1-3: (40)) defining an aperture (figs.1-3: ((50)) therein and the base (figs.1-32 (10)) defining a recess (figs.1-3: the recess of the element (10) that receive the threaded end (24) of the element (20)) therein, 
the guide plate (figs.1-3: (40)) adjoined atop the base (figs.1-3 (10)) with the apertures and recesses being aligned and sized to receive a corresponding of the platform (figs.1-3: the bore (50) of the element (40) and the recess of the element (10) are aligned and sized to receive the element (20)), 
the platform (figs.1-3: (20)) adjustably (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)) coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate (col.4 lines 33-48); 
wherein the platform (figs.1-3: (20)) is sized to support tool (figs.1-3: (22)) received within corresponding of the aperture (figs.1-3: ((50)), 
the platform (figs.1-3: (20)) being selectively adjustable via use of a mechanism (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)), 

wherein a defined extent of adjustment of the mechanism represents a quantifiable iteration of adjustment (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a quantifiable iteration) in vertical position of the platform (figs.1-3: (20)) relative to the base (figs.1-3 (10)) and the guide plate figs.1-3: (40)) as well as a corresponding adjustment in vertical position of a tool when supported by the platform.  

Both of the prior arts of Daniels and Wilson are related to a turret assembly;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate and the base of the assembly of Daniels by the configuration of the platform with guide plate and base as taught by Wilson in order to allow the user to adjust the length of the tool as needed simply by counting the number of clicks (Wilson: col.5 line 51-col.6 line 13); thereby having one or more die platforms; the guide plate adjoined atop the base with the apertures and recesses being aligned and sized to receive a corresponding plurality of the die platforms, the die platforms adjustably coupled within corresponding of the recesses and selectively adjustable to differing vertical positions as warranted relative to the base and the guide plate; wherein the die platforms are sized to support dies received within corresponding of the apertures, at least one of the die platforms being selectively adjustable via use of a mechanism, wherein a defined extent of adjustment of the mechanism represents a quantifiable iteration of adjustment in vertical position of the at least one die platform relative to the base and the guide plate as well as a corresponding adjustment in vertical position of a die when supported by the at least one die platform; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  




Regarding claim 19, Wilson teaches wherein the platform (figs.1-3: (20)) has an outer threading (figs.1-3: (24)) adapted to mate with an inner threading (figs.1-3: (14)) defining a corresponding at the recesses of the base (figs.1-3: (10)), 
wherein the mechanism when rotated results in a corresponding rotation of the platform within the inner threading (col.5 lines 5-22),  
wherein a defined extent of rotation of the mechanism represents a quantifiable iteration of adjustment in vertical position of the platform relative to the inner threading (col.5 line 51-col.6 line 13: the user can adjust the length of the element (5) as needed simply by counting the number of "clicks"; one click is corresponding to a quantifiable iteration).  
Therefore, the modification of Daniels in view of Wilson teaches wherein the at least one die platform has an outer threading adapted to mate with an inner threading defining a corresponding at least one of the recesses of the base, wherein the mechanism when rotated results in a corresponding rotation of the at least one die platform within the inner threading, wherein a defined extent of rotation of the mechanism represents a quantifiable iteration of adjustment in vertical position of the at least one die platform relative to the inner threading.  

Regarding claim 20, Wilson teaches wherein the mechanism is a handheld tool (figs.1-3: manually rotating the element (10) with respect the element (20)) that is independent from the assembly (col.2 lines 10-13: the turret press), the mechanism being directly engageable with the platform for adjustment thereof (col.5 lines 5-22) (col.4 lines 33-48: the overall length of the element (5) can be adjusted by rotating the element (10) with respect the element (20)).  
Therefore, the modification of Daniels in view of Wilson teaches wherein the mechanism is a handheld tool that is independent from the die shoe assembly, the mechanism being directly engageable with the at least one die platform for adjustment thereof.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725